UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1173


VANSY CHAO,

                   Plaintiff - Appellant,

             v.

JEFFERSON B. SESSIONS III, Attorney General, Department of Justice;
MICHAEL JOHN CREPPY, Board Member, Board of Immigration Appeals;
ELAINE C. DUKE, Acting Secretary of U.S. Department of Homeland Security;
LEON RODRIGUEZ, Director, United States Citizenship and Immigration
Services; KIMBERLY ZANOTTI, Field Director, USCIS, Washington, D.C. Field
Office,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00206-AJT-TCB)


Submitted: September 29, 2017                             Decided: October 12, 2017


Before AGEE and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald L. Schlemmer, DONALD SCHLEMMER LAW OFFICE, Washington, D.C., for
Appellant. Dana J. Boente, United States Attorney, Dennis C. Barghaan, Jr., Assistant
United States Attorney, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Vansy Chao appeals the district court’s order granting Defendants summary

judgment and dismissing Chao’s civil action, which was filed pursuant to the

Administrative Procedures Act (APA). See 5 U.S.C. §§ 701-706 (2012). We review de

novo the district court’s grant of summary judgment, employing the same standard used

by the district court. Roland v. USCIS, 850 F.3d 625, 628 (4th Cir. 2017). Pursuant to

the APA, a “reviewing court shall . . . hold unlawful and set aside agency action,

findings, and conclusions found to be [] arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). On appeal, this court is

limited to examining “whether the agency conformed with controlling statutes, and

whether the agency has committed a clear error of judgment.” Holly Hill Farm Corp. v.

United States, 447 F.3d 258, 263 (4th Cir. 2006) (internal quotation marks omitted).

“The ultimate standard of review is a narrow one. The court is not empowered to

substitute its judgment for that of the agency.” Id. (alteration and internal quotation

marks omitted).

      We have considered Chao’s arguments on appeal in conjunction with the record

and relevant authorities. We agree with the district court that the U.S. Citizenship and

Immigration Services’ denial of Chao’s I-130 Petition for an Alien Relative benefiting his

wife, which was affirmed by the Board of Immigration Appeals, is not arbitrary,

capricious, contrary to established law, or otherwise an abuse of discretion, and that the

dispositive factual findings are supported by substantial evidence.        See 5 U.S.C.

§ 706(2)(A), (E).

                                            3
      Accordingly, we affirm for the reasons stated by the district court in its dispositive

order. See Chao v. Sessions, No. 1:16-cv-00206-AJT-TCB (E.D. Va. Dec. 12, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            4